DETAILED ACTION
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 1, 6, 11, 13 and 14 are objected to because of the following informalities: 
In claim 1 (line 1) “the assembly” should recite --an assembly--.
Claim 1 (line 1) recites “Removable fixing device for fixing equipment on a support”; thus initially reciting the equipment and support as only intended use functional limitations.  Claim 1 (lines 7-8) subsequently recites “an assembly rod along an axis having a first end linked mechanically to said planar part of the support”; thus rendering it unclear as to whether the support is positively claimed as an element of the claimed invention.  
Accordingly, claim 1 (lines 7-8) should be amended to recite --an assembly rod along an axis having a first end configured to be linked mechanically to said planar part of the support-- in order to properly maintain the support as only an intended use functional limitation and to avoid rejection under 35 USC 112. 
In claim 6 (line 2) “preferably” should be deleted.
In claim 11 (line 2) “assembly rod in” should recite --assembly rod on--.
In claim 13 (line 5) “preferably” should be deleted.
In claim 14 (line 4) “preferably” should be deleted.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Franz (US 6,004,064) in view of Delong (US 5,947,356).
As to claim 1, Franz discloses a removable fixing device for fixing equipment 100 on a support 98, an assembly comprising said equipment and said support being capable of be being disposed in an enclosure, such that said support comprises a planar part which extends in a plane and which is at the interface with a complementary planar part belonging to said equipment, such that said device comprises: 
an operating lever 114 comprising a cam lever; and 
an assembly rod 96 along an axis having a first end linked mechanically to said planar part of the support and a second end; and 
such that the device is characterized in that: 
said second end of the assembly rod is provided with a tightening means 106 capable of being arranged in tightened position; 
said operating lever comprising a cam lever and said tightening means arranged in tightened position are successively disposed parallel to the plane around said assembly rod in an assemblage; 
said operating lever comprising a cam lever is arranged so that a rotation of the cam lever about an axis at right angles to the axis of the assembly rod induces a displacement of the cam lever between a tightened position in which the assemblage is compressed and the assemblage is fixed, and a loosened position in which each element of said assemblage is removable (Figures 3-4).  
Franz fails to disclose a device comprising a compressible planar piece; wherein said compressible planar piece, said operating lever comprising a cam lever and said tightening means arranged in tightened position are successively disposed parallel to the plane around said assembly rod in an assemblage.
Delong teaches a device comprising a compressible planar piece 120; wherein said compressible planar piece and an operating lever 62 comprising a cam lever arranged in tightened position are successively disposed parallel to a plane around an assembly rod 42 in an assemblage; the compressible planar piece being disposed between equipment 20 and support 24, providing for cushioning and vibration absorption between the equipment and the support (Figures 3-4).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Franz to comprise a compressible planar piece, as taught by Delong, such that  said compressible planar piece, said operating lever and said tightening means arranged in tightened position are successively disposed parallel to the plane around said assembly rod in an assemblage, in order to providing for cushioning and vibration absorption between the equipment and the support.
[AltContent: textbox (A)]As to claim 2, Franz discloses a device characterized in that said cam lever of the operating lever 114 comprises two parallel identical cams 108, mounted with rotary link 110 about the axis on a two-branch fork 104, each of the cams being situated on either side of said fork and each of the cams comprising (opposing branches A,A’ defining a two-branch fork; Figure 4 reprinted below with annotations), on its outer surface, a point of contact with an element of the assemblage, said point being displaced on said element and on the outer surface of said cam, during the displacement of the cam lever [AltContent: textbox (A’)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    214
    276
    media_image1.png
    Greyscale
from the tightened position to the loosened position (Figures 3-4).
  
As to claim 3, Franz discloses a device characterized in that said two-branch fork 104 has the form of a fork with two teeth A,A’ (Figure 4).  
As to claim 4, Franz as modified by Delong discloses a device characterized in that the outer surface of each of the cams 108 comprises a first part and a second part such that: 
when the cam lever is in tightened position, said first part of the outer surface of the cam is in contact with an element of the assemblage at a distance relative to the axis and said first part of the outer surface of the cam compresses the compressible planar piece (120 Delong Figures 3-4);
during the displacement of the cam lever 114 from the tightened position to the loosened position, said second part of the outer surface of the cam is in contact with an element of the assemblage at least one point M which changes in approaching the axis; 
when the cam lever is in the loosened position, the distance between said point and the axis of rotation is chosen so that each element of the assemblage is removable (Figures 3-4).
As to claim 5, Franz fails to disclose a device characterized in that the first part of the outer surface of each of the two parallel cams of said cam lever is rectilinear and the outer planar surface of said cams on the first part is in contact with an element of the assemblage when the cam lever is in tightened position.  
[AltContent: arrow]
    PNG
    media_image2.png
    157
    138
    media_image2.png
    Greyscale
[AltContent: textbox (A)]Delong teaches a device wherein a first part A of an outer surface of each of two parallel cams 61 of a cam lever 62 is rectilinear and the outer planar surface of said cams on the first part is in contact with an element 32 of an assemblage when the cam lever is in tightened position (Figure 3 reprinted below with annotations); the flat rectilinear surface of the cam providing for stable, secure seating of the cam lever in the tightened position (Figures 3-4).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Franz wherein the first part of the outer surface of each cam has a flat rectilinear surface, as taught by Delong, in order to provide for stable, secure seating of the cam lever in the tightened position.

As to claim 6, Franz discloses a device characterized in that the second part of the outer surface of each of the two parallel cams 108 of said cam lever 114 is curved, of elliptical or polynomial or off-centre circular form (Figures 3-4).
As to claim 7, Franz discloses a device characterized in that the second part of the outer surface of each of the cams 108 is elliptical according to an ellipse of centre O, such that said centre O is advantageously off-centre by a distance relative to the axis of rotation of the cam (Figures 3-4).  
As to claim 8, Franz discloses a device characterized in that each of said cams 108 of the cam lever 114 is symmetrical according to a symmetry on a plane at right angles to said cams and comprising the axis of rotation of the cam lever (Figures 3-4).
As to claim 9, Franz discloses a device characterized in that the cam lever 114 comprises a manual gripping means (Figures 3-4).  
As to claim 10, Franz discloses a device characterized in that said tightening means 106 in tightened position is adjustable to adjust the tightening torque on the assembly rod 96 when the operating lever 114 comprising a cam lever is in tightened position (Figures 3-4).
As to claim 11, Franz discloses a device characterized in that the tightening means 106 consists of a nut mounted on a threaded part of the assembly rod 96 on the second end of said rod (Figures 3-4).  
As to claim 12, Franz as modified by Delong discloses a device characterized in that a washer 102 is arranged in the assemblage between the operating lever 114 comprising a cam lever and the compressible planar piece (120 Delong Figures 3-4; Franz Figures 3-4).
As to claim 13, Franz as modified by Delong discloses an assembly comprising equipment 100, a support 98 and the removable fixing device, characterized in that the complementary planar part of said equipment is arranged around the assembly rod 96 parallel to the plane below said operating lever 114 comprising a cam lever and above the planar part of said support above the compressible planar piece (120 Delong Figures 3-4; Franz Figures 3-4).
As to claim 15, Franz as modified by Delong discloses a method for installing the assembly, said method comprising the following steps: 
positioning the compressible planar piece (120 Delong Figures 3-4) parallel to the planar part of the support 98 around the assembly rod 96;
positioning the complementary planar part of the equipment 100 parallel to the compressible planar piece around the assembly rod;
positioning the operating lever 114 parallel to the complementary planar part of the equipment around the assembly rod;
positioning the tightening means 106 arranged in tightened position parallel to the operating lever comprising a cam lever around the assembly rod; 
positioning a washer 102 between the operating lever comprising a cam lever, such that said washer is placed around the assembly rod above the complementary planar part of the equipment;
rotating the cam lever of the operating lever about the axis at right angles to the axis of the assembly rod in order to displace said cam lever between a loosened position in which each element positioned previously is removable and a tightened position in which the compressible planar piece is compressed and each element is fixed; 
optionally adjusting the tightening torque by acting on the tightening means (Figures 3-4).   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Franz in view of Delong, as applied to claim 1 above, and further in view of Ragatz (US 2,916,272).
As to claim 14, Franz fails to disclose an assembly comprising an enclosure, equipment, a support and the removable fixing device, characterized in that said enclosure is chosen from among a reactor, a balloon tank, a distillation column, an extraction column, an absorber, implementing chemical or physico-chemical reactions in the field of chemistry, petrochemistry, biochemistry or refining.  
Ragatz teaches the use of a removable fixing device 48 structurally and functionally similar to the removable fixing device disclosed by Franz within an assembly comprising an enclosure, equipment, a support, wherein said enclosure is chosen from among a reactor, a balloon tank, a distillation column, an extraction column, an absorber, implementing chemical or physico-chemical reactions in the field of chemistry, petrochemistry, biochemistry or refining (Figures 1-8; C1 L15-C2 L21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the removable fixing device disclosed by Franz within an assembly comprising an enclosure, equipment, a support, wherein said enclosure is chosen from among a reactor, a balloon tank, a distillation column, an extraction column, an absorber, implementing chemical or physico-chemical reactions in the field of chemistry, petrochemistry, biochemistry or refining, as taught by Ragatz, as the two removable fixing devices are structural and functional equivalents within the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



06/21/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619